The appellant in this case claims under the general grant by Governor Micheltorena on the twenty-second of December, 1844, which has already been considered and passed upon by this court in the Case of S. J. Hensley. It appears in evidence that the present claimant was one of those in whose favor Capt. Sutter had reported, and for whose benefit the general grant' was made. It further appears that the claimant in 1845 placed a tenant upon the land, by whom a portion of it was cultivated, and who continued to reside upon it until the summer or fall of 1846, when he was killed by the Indians. There seems no reason to suppose that the claimant ever abandoned his grant, and under the ruling of this court in the Case .of Hensley, we think the claim should be affirmed.